MEMORANDUM **
Daniel Binford appeals the sentence imposed following his guilty plea to one count of possession of child pornography, in violation of 18 U.S.C. § 2252A(5)(B).
Binford contends that the district court abused its discretion and erred in denying him a downward departure, which he requested on numerous grounds including diminished capacity, aberrant behavior, extraordinary physical condition and age, post-offense rehabilitation, possibility of harm in prison, and a convergence of factors. We lack jurisdiction to review the decision because the district court considered the factors asserted by Binford and determined in its discretion that Binford’s case was not outside the heartland of similar cases. United States v. Barajas-Avalos, 359 F.3d 1204, 1217-18 (9th Cir.2004) (holding that this court lacked jurisdiction to review the district court’s refusal to depart downward where the district court considered the factors argued by counsel and determined that the case did not fall outside the heartland).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.